 Case 2:21-cv-04872-ODW-PD Document 6 Filed 08/11/21 Page 1 of 3 Page ID #:234



 1
 2
 3
 4
 5
 6
 7
 8
                 IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                         Case No. 2:21-cv-04872-ODW-PD
     DAVID SCONCE,
13                                         ORDER DISMISSING SECOND OR
                            Petitioner,    SUCCESSIVE HABEAS CORPUS
14                                         PETITION; DENYING
                v.                         CERTIFICATE OF
15                                         APPEALABILITY; AND
     PATRICK COVELLO, Warden,              REFERRING PETITION
16                                         PURSUANT TO NINTH CIRCUIT
                            Respondent.    RULE 22-3(a)
17
18
19
           Before the Court is Petitioner’s third attempt to challenge his April
20
     1997 plea to conspiracy to commit murder and lifetime probation sentence.
21
     [See Dkt. Nos. 4-5.]
22
           The first habeas petition challenging the plea proceedings was denied
23
     and dismissed with prejudice after the Court reached its merits. See Sconce v.
24
     California, Case No. 2:14-cv-2447-ODW-JC (C.D. Cal. 2018), Dkt. No. 78, 2018
25
     U.S. Dist. LEXIS 56057, report and recommendation adopted, 2018 U.S. Dist.
26
27
28
 Case 2:21-cv-04872-ODW-PD Document 6 Filed 08/11/21 Page 2 of 3 Page ID #:235



 1   LEXIS 56070.1

 2         Petitioner voluntarily dismissed his second habeas petition in February

 3   2021, after this Court issued a Report and Recommendation determining that

 4   it was second or successive. Sconce v. Covello, Case No. 2:20-cv-01846-ODW-
     PD, Dkt. Nos. 22, 27, 28, 2020 U.S. Dist. LEXIS 246316, at *10-*12, 2021 U.S.
 5
     Dist. LEXIS 26063, at *2. In moving to dismiss the petition voluntarily,
 6
     Petitioner stated he would seek authorization from the Ninth Circuit to file a
 7
     second or successive petition in this Court. Id., Dkt. No. 27 at 1. As of the
 8
     date of this order, Petitioner has not filed such a motion in the Ninth Circuit.
 9
           The instant Petition is also second or successive and is subject to
10
     dismissal.2 Absent an order from the Ninth Circuit, Petitioner may not bring
11
     another habeas corpus petition in this Court challenging the 1997 conviction
12
     and sentence. See 28 U.S.C. § 2244(b)(3)(A); Burton v. Stewart, 549 U.S. 147,
13
     157 (2007) (holding district court lacks jurisdiction to consider the merits of a
14
     second or successive petition absent prior authorization from the circuit
15
     court). For that reason, the Petition is dismissed without prejudice.
16
           In addition, pursuant to Rule 11(a) of the Rules Governing Section 2254
17
     Cases in the United States District Courts, the Court has considered whether
18
     a certificate of appealability is warranted in this case. See 28 U.S.C.
19
     § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336
20
     (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court concludes that
21
     a certificate of appealability is unwarranted, and thus, a certificate of
22
     appealability is denied.
23
24         1 The procedural history of Petitioner’s state criminal matter is detailed in the
     2018 Report and Recommendation that was adopted by this Court. See Sconce, Case
25   No. 2:14-cv-2447-ODW-JC, Dkt. No. 78 at 3-20, 2018 U.S. Dist. LEXIS 56057, at *2-
26   *25.
           2 The Petition challenges the 1997 proceedings by raising a sole claim that the
27   state court misinterpreted the District Court’s 1997 order granting the writ of
28   habeas corpus when it sentenced Petitioner to lifetime probation. [Dkt. No. 4 at 7.]

                                                2
 Case 2:21-cv-04872-ODW-PD Document 6 Filed 08/11/21 Page 3 of 3 Page ID #:236



 1         IT IS FURTHER ORDERED that the Clerk of the Court shall refer the

 2   Petition to the Ninth Circuit pursuant to Ninth Circuit Rule 22–3(a).

 3         IT IS SO ORDERED.

 4
     Dated: August 11, 2021
 5
                                         ____________________________________
 6
                                         HON. OTIS D. WRIGHT II
 7                                       UNITED STATES DISTRICT JUDGE
 8
 9   Presented by:
10
11   __________________________
     PATRICIA DONAHUE
12   UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           3
